DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 01 October 2020, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 03 November 2020.

Response to Non-Final Office Action
	The ‘Response to Non-Final Office Action’, filed on 12 April 2021, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 2, 5, 7-14, 16, 25, 26, 29, and 31 are canceled.
	Claims 1, 3, 4, 6, 15, 17-24, 27, 28, and 30 are amended.
Claims 32-45 are added.
Species Election I – Pregnancy Related State’, ‘Species Election II – Single Combination of Biomarkers along with the Corresponding “SEQ ID NO:”’, ‘Species Election III – Type of Cell-Free Biological Sample’, ‘Species Election IV – Asymptomatic Condition of Said Subject’, and ‘Species Election V – Trained Machine Learning Algorithm for Computer Processing’ are hereby withdrawn in view of the amendments to the claims whereby: 1) the terms “pre-term birth” and “collagen type XXIV alpha I (COLA24A1) gene” (i.e., cancellation of claim 8) are deleted; and 2) the claims are amended to be directed to “pregnancy-related hypertensive disorder” (e.g., pre-eclampsia and eclampsia; see independent claim 1  along with dependent claim 6) by obtaining a “cell-free blood sample”.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas’
The ‘Response to Non-Final Office Action’ (pages 10-11), filed on 12 April 2021, alleges/argues: 1) independent claim 1 is amended; 2) claims 2, 5, 7-14, 16, 25, 26, and 31 are canceled thereby rendering the rejection of these claims as moot; and 3) under Step 2A, Prong Two analysis, claim 1 recites additional elements that integrates the alleged judicial exception into a practical application, whereby a therapeutic intervention is provided to said pregnant subject to treat the pregnancy-related hypertensive disorder, based on the determining recited in step (d).  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections – 35 U.S.C. 112(b), Omitted Essential Method Steps’
The ‘Response to Non-Final Office Action’ (page 11), filed on 12 April 2021, alleges/argues: 1) independent claim 1 is amended to recite “(c) computer processing said levels of said set of RNA transcripts determined in (b) (i) against reference levels of said set of RNA transcripts or (ii) using a trained machine learning algorithm” and, therefore, the instant claims recite tangible or specific operations that a computer would use to perform the claimed methods; and 2) claims 2, 5, 7-4, 16, 25, 26, and 31 have been canceled, thereby rendering the rejections of these claims as moot.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, Ngo 2018’ and ‘Claim Rejections – 35 U.S.C. § 103, Ngo 2018 further in view of Hong 2017’
The ‘Response to Non-Final Office Action’ (pages 12-14), filed on 12 April 2021, alleges/argues: 1) independent claim 1 is amended to clarify certain differences between the claimed subject matter and the cited art; 2) Ngo 2018 fails to teach or suggest a method comprising “(d) determining that said pregnant subject has said pregnancy-related hypertensive disordered as recited in amended independent claim 1”; and 3) claims 2, 5, 7-14, 16, 25, 26, and 31 are canceled thereby rendering the rejection of these claims as moot; and 4) Hong 2017 fails to cure the deficiencies of Ngo 2018.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 18, 21, 30, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
Claim 18 recites the limitation “wherein said computer processing in (c) comprises using a trained machine learning algorithm to process a set of clinical health data of said pregnant subject to determine that said subject has said pregnancy-related hypertensive disorder” which is considered vague and indefinite.  In light of the prior recitation “determining, based at least in part on said computer processing in (c) that said pregnant subject has said pregnancy-related hypertensive disorder” found in independent claim 1, to which claim 18 directly depends from, the above limitation is rendered contextually confusing.  For example, claim 18 is recited to be determinative of said pregnancy-related hypertensive disorder and, therefore renders the function/purpose of the recited limitation in independent claim 1 unclear.  If the clinical health data is determinative then what role do the RNA transcripts intended to serve to the claimed invention?  Is the limitation recited in claim 18 is intended to be an additional element to the computer processing in (c)?  If so, the claims are not so written.  Is dependent claim 18 directed to a wholly different invention (i.e., one that utilizes clinical health data to determine that said subject has said pregnancy-related hypertensive disorder)?  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Claim 42 recites the limitation “wherein said pregnancy-related hypertensive disorder comprises said eclampsia” which is considered vague and indefinite.  Claims 6 and 32, which claim 42 directly depends from, recite “wherein said pregnancy-related hypertensive disorder is selected from the group consisting of preeclampsia and eclampsia” and “wherein said pregnancy-related hypertensive disorder comprises said preeclampsia”, respectively.  Therefore, the recited limitation found in claim 42 is confusing in nature as it considered to be directed to two hypertensive pregnancy-related disorders rather than a singular hypertensive pregnancy-related disorder as indicated in claim 6.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Lack of Antecedent Basis
Amended claim 21 recites the limitation “nucleic acid sequences of said panel of genomic loci” which lacks antecedent basis.  Neither amended claims 1 and 20, which claim 21 depends from, recites a panel of genomic loci and, thus, the above limitation lacks proper antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failing to Further Limit
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the limitation “further comprising determining a likelihood of said determining that said pregnant subject has said pregnancy-related hypertensive disorder”.  However, claim 1 step (d) recites the affirmative determination that said pregnant subject has said pregnancy-related hypertensive disorder, whereby claim 1 step (d) recites “determining, based at least in part on said computer processing in (c), that said pregnant subject has said pregnancy-related hypertensive disorder.  Accordingly, claim 22 is considered as failing to further limit because of the recitation “likelihood” in contrast to the prior affirming language “has”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
U.S. Patent Application Publication No. 2012/0184449
Claims 1, 3, 4, 6, 15, 17-20, 22-24, 27, 28, 32-34, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0184449 (see attached ‘PTO-892’; herein “Hixon”).
The amended claims are directed to a method of treating a pregnant subject for a pregnancy-related hypertensive disorder comprising (a) obtaining a cell-free blood sample from a pregnant subject; (b) assaying nucleic acid molecule obtained/derived from the cell-free blood sample to determine the levels for a set of RNA transcripts; (c) computer processing the determined levels of the set of RNA transcripts either against a reference level or with a trained machine learning algorithm; (d) determining, based at least in part on said computer processing in (c), that the pregnant subject has said pregnancy-related hypertensive disorder; and (e) providing a therapeutic intervention to the pregnant subject to treat said pregnancy-related hypertensive disorder.
Hixon discloses methods directed to cell-free identification of pregnancy-related states, whereby a set of biomarkers are detected and analyzed with a trained algorithm for the pregnancy-related state (Abstract; Paragraphs [0007]).
Regarding claims 1, 6, 15, 17, and 32, Hixon provides for the obtainment of cell-free samples (e.g., blood)  from a pregnant subject, performing an assay to determine RNA transcript levels, computer processing the determined levels of RNA transcripts against a reference level or by utilizing a trained algorithm to identify if the pregnant subject has a pregnancy-related hypertensive disorder (e.g., preeclampsia), and providing an intervention to the pregnant subject 
“In certain embodiments, extracellular nucleic acid, or cell-free nucleic acid, is from blood, and sometimes from blood plasma or blood serum. In some embodiments, the extracellular nucleic acid, or cell-free nucleic acid, is from a pregnant female in the first trimester of pregnancy. Extracellular nucleic acid, or cell-free nucleic acid, sometimes contains about 1% to about 40% fetal nucleic acid, and sometimes contains about 15% or more of fetal nucleic acid. The number of fetal nucleic acid copies in the extracellular nucleic acid sometimes is about 10 copies to about 2000 copies of the total extracellular nucleic acid. In some embodiments, a method comprises determining the fetal nucleic acid concentration in the extracellular nucleic acid, or cell-free nucleic acid, and sometimes a method comprises enriching the extracellular nucleic acid, or cell-free nucleic acid, for fetal nucleic acid.” (Paragraph [0010])

“In some embodiments, the presence or absence of preeclampsia is determined by using a method, kit or apparatus described herein. Preeclampsia is a condition in which hypertension arises in pregnancy (i.e. pregnancy-induced hypertension) and is associated with significant amounts of protein in the urine. In some cases, preeclampsia also is associated with elevated levels of extracellular nucleic acid and/or alterations in methylation patterns. For example, a positive correlation between extracellular fetal-derived hypermethylated RASSF1A levels and the severity of pre-eclampsia has been observed. In certain examples, increased DNA methylation is observed for the H19 gene in preeclamptic placentas compared to normal controls.” (Paragraph [0048])

“Preeclampsia is one of the leading causes of maternal and fetal/neonatal mortality and morbidity worldwide. Circulating cell-free nucleic acids in plasma and serum are novel biomarkers with promising clinical applications in different medical fields, including prenatal diagnosis. Quantitative changes of cell-free fetal (cff) DNA in maternal plasma as an indicator for impending preeclampsia have been reported in different studies, for example, using real-time quantitative PCR for the male-specific SRY or DYS 14 loci. In cases of early onset preeclampsia, elevated levels may be seen in the first trimester. The increased levels of cffDNA before the onset of symptoms may be due to hypoxia/reoxygenation within the intervillous space leading to tissue oxidative stress and increased placental apoptosis and necrosis. In addition to the evidence for increased shedding of cffDNA into the maternal circulation, there is also evidence for reduced renal clearance of cffDNA in preeclampsia. As the amount of fetal DNA is currently determined by quantifying Y-chromosome specific sequences, alternative approaches such as measurement of total cell-free DNA or the use of gender-independent fetal epigenetic markers, such as DNA methylation, offer an alternative. Cell-free RNA of placental origin is another alternative biomarker that may be used for screening and diagnosing preeclampsia in clinical practice. Fetal RNA is associated with subcellular placental particles that protect it from degradation. Fetal RNA levels sometimes are ten-fold higher in pregnant females with preeclampsia compared to controls, and therefore is an alternative biomarker that may be used for screening and diagnosing preeclampsia in clinical practice.” (Paragraph [0049])

“For prenatal applications of technology described herein, fluid or tissue sample may be collected from a female at a gestational age suitable for testing, or from a female who is being tested for possible pregnancy. Suitable gestational age may vary depending on the prenatal test being performed. In certain embodiments, a pregnant female subject sometimes is in the first trimester of pregnancy, at times in the second trimester of pregnancy, or sometimes in the third trimester of pregnancy.  In certain embodiments, a fluid or tissue is collected from a pregnant female between about 1 to about 45 weeks of fetal gestation (e.g., at 1-4, 4-8, 8-12, 12-16, 16-20, 20-24, 24-28, 28-32, 32-36, 36-40 or 40-44 weeks of fetal gestation), and sometimes between about 5 to about 28 weeks of fetal gestation (e.g., at 6, 7, 

“In some embodiments where a target nucleic acid is RNA, prior to the amplification step, a DNA copy (cDNA) of the RNA transcript of interest may be synthesized. A cDNA can be synthesized by reverse transcription, which can be carried out as a separate step, or in a homogeneous reverse transcription-polymerase chain reaction (RT-PCR), a modification of the polymerase chain reaction for amplifying RNA. Methods suitable for PCR amplification of ribonucleic acids are described by Romero and Rotbart in Diagnostic Molecular Biology: Principles and Applications pp. 401-406; Persing et al., eds., Mayo Foundation, Rochester, Minn., 1993; Egger et al., J. Clin. Microbiol. 33:1442-1447, 1995; and U.S. Pat. No. 5,075,212. Branched-DNA technology may be used to amplify the signal of RNA markers in maternal blood. For a review of branched-DNA (bDNA) signal amplification for direct quantification of nucleic acid sequences in clinical samples, see Nolte, Adv. Clin. Chem. 33:201-235, 1998.” (Paragraph [0131])

“In certain embodiments, several algorithms may be implemented for use in software. These algorithms can be trained with raw data in some embodiments. For each new raw data sample, the trained algorithms may produce a representative adjusted and/or processed data set or outcome. An adjusted or processed data set sometimes is of reduced complexity compared to the parent data set that was processed. Based on an adjusted and/or processed set, the performance of a trained algorithm may be assessed based on sensitivity and specificity, in some embodiments. An algorithm with the highest sensitivity and/or specificity may be identified and utilized, in certain embodiments.” (Paragraph [0201])

“In certain embodiments, simulated (or simulation) data can aid data adjustment and/or processing, for example, by training an algorithm or testing an algorithm. In some embodiments, simulated data includes hypothetical various samplings of different groupings of sequence reads. Simulated data may be based on what might be expected from a real population or may be skewed to test an algorithm and/or to assign a correct classification. Simulated data also is referred to herein as "virtual" data. Simulations can be performed by a computer program in certain embodiments. One possible step in using a simulated data set is to evaluate the confidence of an identified result, e.g., how well a random sampling matches or best represents the original data. One approach is to calculate a probability value (p-value), which estimates the probability of a random sample having better score than the selected samples. In some embodiments, an empirical model may be assessed, in which it is assumed that at least one sample matches a reference sample (with or without resolved variations). In some embodiments, another distribution, such as a Poisson distribution for example, can be used to define the probability distribution.” (Paragraph [0202])

“A healthcare professional or qualified individual, can provide any suitable recommendation based on the outcome or outcomes provided in the report. Non-limiting examples of recommendations that can be provided based on the provided outcome report includes, surgery, radiation therapy, chemotherapy, genetic counseling, after birth treatment solutions (e.g., life planning, long term assisted care, medicaments, symptomatic treatments), pregnancy termination, organ transplant, blood transfusion, the like or combinations of the foregoing. In some embodiments the recommendation is dependent on the outcome based classification provided (e.g., Down's syndrome, Turner syndrome, medical conditions associated with genetic variations in T13, medical conditions associated with genetic variations in T18).” (Paragraph [0188])

Regarding claims 3, 19, and 20, Hixon provides for the isolation, enrichment (e.g., amplification by reverse transcriptase PCR), and/or extraction of nucleic acid molecules along with the subsequent determination of RNA transcript levels (Paragraphs [0078]-[0080], and [0120]-[0135]).  For example, Hixon states:


Regarding claim 4, Hixon provides for various sequencing techniques to assay nucleic acids (Paragraphs [0081]-[0108]).
Regarding claim 15, Hixon provides for the cell-free sample to be from blood, blood plasma, serum (see above reproduced Paragraph [0010]).
Regarding claim 18, Hixon provides for the inclusion of various clinical health information/data for the determination of a pregnancy-related hypertensive disorder (Paragraph [0170]).
Regarding claim 22, Hixon provides for the determination/expression for the likelihood of an outcome (Paragraphs [0175] and [0178]).
Regarding claims 23, 24, and 43-45, Hixon provides for the utilization of a trained machine learning algorithm, such as linear regression, ANOVA, etc., which is trained with a training dataset (Paragraphs [0165] and [0169]).
Regarding claims 27 and 28, Hixon provides for the continuous monitoring of the pregnant subject for pre-eclampsia (i.e., pregnancy-related hypertensive disorder (Paragraphs [0006], [0061], and [0207]-[0208]).
Regarding claims 33 and 34, Hixon indicates providing a therapeutic intervention to the pregnant subject based upon the determined outcome (e.g., presence of pregnancy-related hypertensive disorder) (Paragraph [0188]).
.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2012/0184449 further in view of Leeman 2016
Claims 1, 3, 4, 6, 15, 18-20, 22-24, 27, 28, 32-39, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0184449 (see attached ‘PTO-892’; herein “Hixon”) as applied to claims 1, 3, 4, 6, 15, 18-20, 22-24, 27, 28, 32-34, and 43-45 above, and further in view of Leeman et al. (Hypertensive Disorders of Pregnancy. 15 January 2016. American Family Physician. Vol. 93, No. 2, pages 121-127; see attached ‘PTO-892’; herein “Leeman 2016”).
While Hixon does teach methods of cell-free identification of pregnancy-related states (e.g., pre-eclampsia), Hixon fails to teach specific therapeutic interventions as recited in the claims.  Leeman 2016 resolves the deficiency of Hixon, wherein Leeman 2016 describes various therapeutic interventions to patients diagnosed with preeclampsia (Abstract).
Regarding claims 33-39, Leeman 2016 provides for various therapeutic interventions (e.g., administration of magnesium sulfate (i.e., tocolytic drug), corticosteroids, delivery, etc.) to be provided to a pregnant subject diagnosed with preeclampsia (Abstract; page 124, paragraph bridging left and right columns to right column, 1st full paragraph; SORT: KEY RECOMMENDATIONS FOR PRACTICE; Table 4; eTable A).
In view of the teachings of Hixon and Leeman 2016 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have specifically provide for various therapeutic interventions (e.g., corticosteroid, magnesium sulfate (i.e., tocolytic 
Accordingly, Hixon further in view of Leeman 2016 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2012/0184449 further in view of Winn 2009, Uzunlar 2015, and/or Ng 2003
Claims 1, 3, 4, 6, 15, 18-20, 22-24, 27, 28, 32-34, 40, 41, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0184449 (see attached ‘PTO-892’; herein “Hixon”) as applied to claims 1, 3, 4, 6, 15, 18-20, 22-24, 27, 28, 32-34, and 43-45 above, and further in view of Winn et al. (Severe Preeclampsia-Related Changes in Gene Expression at the Maternal-Fetal Interface Include Sialic Acid-Binding Immunoglobulin-Like Lectin-6 and Pappalysin-2. 01 January 2009. Vol. 150, Iss. 1, pages 452-462; see attached ‘PTO-892’; herein “Winn 2009”), Uzunlar et al. (Is there an association between liver type fatty acid binding protein and severity of preeclampsia. 2015. Arch. Gynecol. Obstet. Vol. 291, pages 1069-1074; see attached ‘PTO-892’; herein “Uzunlar 2015”), and/or Ng et al. (The Concentration of Circulating Corticotrophin-releasing Hormone mRNA in Maternal Plasma Is Increased in PTO-892’; herein “Ng 2003”).
While Hixon does teach methods of cell-free identification of pregnancy-related states with a trained algorithm, Hixon fails to specifically teach a reference set/the training of the trained algorithm with PAPPA2, FABP1, and/or CRH.  Winn 2009, Uzunlar 2015, and/or Ng 2003 resolve the deficiencies of Hixon.  Winn 2009 describes CRH and Pappalysin-2 as a molecular markers for preeclampsia (Title and Abstract; paragraph bridging pages 454 and 455 to page 456, left column, 1st full paragraph; page 457, right column 1st full paragraph to page 460, paragraph bridging left and right columns; and FIGS. 2, 3, & 5-7).  Uzunlar 2015 describes liver fatty acid binding protein (i.e., FABP1) as a molecular marker for preeclampsia (Abstract).  Ng 2003 describes corticotropin-releasing hormone (CRH) as a molecular marker for preeclampsia (page 727, left column, Methods, Results, and Conclusion).
Regarding claims 40 and 41, Winn 2009 indicates CRH and Pappalysin-2 as a molecular markers for preeclampsia (Abstract; paragraph bridging pages 454 and 455 to page 456, left column, 1st full paragraph; page 457, right column 1st full paragraph to page 460, paragraph bridging left and right columns; and FIGS. 2, 3, & 5-7).
	Regarding claims 40 and 41, Uzunlar 2015 indicates liver fatty acid binding protein (i.e., FABP1) as a molecular marker for preeclampsia (Abstract; page 1070, left column, 1st full paragraph to 3rd full paragraph; page 1072, right column, 2nd full paragraph to page 1074, left column, 1st full paragraph; and Table 2).
Regarding claims 40 and 41, Ng 2003 indicates corticotropin-releasing hormone (CRH) serves as a molecular marker for preeclampsia (page 727, left column, Methods, Results, and nd full paragraph to right column, 3rd full paragraph).
	In view of the teachings of Hixon further in view of Winn 2009, Uzunlar 2015, and/or Ng 2003 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included one or all of pappalysin-2 (PAPPA-2), FABP1, and/or corticotropin-releasing hormone (CRH) as disclosed in Winn 2009, Uzunlar 2015, and Ng 2003, respectively, to serve as a reference set/train the algorithm utilized in the methods of cell-free identification of pregnancy-related states of Hixon, since Hixon provides one in the art some teaching, suggestion, or motivation for the comparison to a reference/to train the disclosed algorithm (Paragraphs [0058], [0160], [0161], [0163], [0170], [0172], [0176], [0184], and [0201]).  Further, Hixon, Winn 2009, Uzunlar 2015, and Ng 2003 are directed to methods of identifying a pregnancy-related hypertensive disorder (e.g., preeclampsia) in a patient and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Hixon further in view of Winn 2009, Uzunlar 2015, and/or Ng 2003 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571) 270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/